DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2022 has been entered.
 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The cover frame is being interpreted to be a separate entity from the tub, as evidenced by the fact the tub and cover frame are recited separately and as seen in exemplary Fig.4 of the instant application. The closest prior art remains that stated in the previous action. However, the previously cited references fail to disclose the entirety of amended claim 1. Specifically, the prior art does not teach the amended portions of the claim, such as “the cover frame having a wall surrounding the opening of the counter and a basket support extending into the opening of the counter from the wall” and “the wall being positioned above the front opening of the tub and configured to support a front portion and a rear portion of the handle”. At best the Jacobs reference discloses a top door in which a basket is supported (see Fig.2) on a portion of the tub (Figs.1-2 ref 36) and an upper surface of a front door (Fig.2 ref 108 which mounts onto ref 104). The basket is also support on other sides via other supports on other parts of either the tub or front door (best seen in Fig.4 refs 68 & 69). By virtue of the Jacobs reference it is seen that a cover frame is not necessary for mounting a basket in a top portion of a dishwasher. Similarly, by Allen reference, the same conclusion would be reached, a cover frame not be required for the mounting of a basket through a top door. As, the cover frame itself is concerned, newly found reference Li (WO2019196954A1) discloses splashguards (Fig.3 refs 31 & 32) which are mounted between a tub and a top door (see Fig.3). Upon first glance it would appear that the splashguard would read on a cover frame however, the purpose of the splashguard and door construction is more so for the movement of a door to cover another difference opening. This is further confirmed by the fact that the splashguard is slidable along with the door (see Figs.18-20, 27, 35-36, & 38-39). Accordingly, one of ordinary skill in the art, with a full understanding of the teachings of Li, would not find it obvious to utilize the splashguard and door construction of Li as it would not serve its desired purpose and such a combination would appear to only be possible by impermissible hindsight. Similarly, newly found reference DeBoer (US20030205255A1) showcase a multi-part door, wherein a lower portion (Fig.4 refs 72/74) could read on a cover frame. However, if such a component was understood to be a cover frame, then a skilled artisan would realize that a basket support feature would not be capable of being supplied to the cover frame, as it would inhibit the lid operation. Even the remaining references directed towards teachings of a cover frame (see previous action reference Takahashi, Hatsukawa and both Kondo references, and both Toshio references) appear to indicate a top door that is capable of fitting to a tub without the presence of a separate cover frame. Based on the totality of evidence provided by the prior art, it is believed that one of ordinary skill in the art would not find reasonable motivation to modify the invention of Borghi to render claim 1 obvious. Thus, claim 1, along with its dependents are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711